Case 1:19-cr-00632-GBD Document 38 Filed 05/11/20 Page 1 of 2

aa

 

UNITED STATES DISTRICT COURT ‘ Loe
SOUTHERN DISTRICT OF NEW YORK a eee

 

oe eee x Ree bd 202
UNITED STATES OF AMERICA, _ i.
-against- : ORDER
WILLIAM BRADLEY, a/k/a Sealed Defendant 1, : 19 Crim. 632-1 (GBD)
a/k/a Red, :
Defendant. :
wee eee eee ewe ee ee eH Be BB eB ee ee eB Be ee we x

GEORGE B. DANIELS, United States District Judge:

Defendant William Bradley is currently detained at the Metropolitan Correctional Center,
awaiting trial for charges of: (1) conspiracy to distribute forty grams and more of fentanyl and a
quantity of heroin, in violation of 21 U.S.C. §§ 846, 841(b)(1)(B), and 841(b)(1)(C); (2) being a
felon in possession of a firearm, in violation of 18 U.S.C. § 922(g); and (3) possession of a firearm
in furtherance of a drug trafficking crime, in violation of 18 U.S.C. § 924(c). By letter motion
dated March 18, 2020, Defendant moved for temporary release on bail pursuant to 18 U.S.C.
§ 3142(i). In support of his motion he argues that he “is within the group of people the Centers
for Disease Control and Prevention (“CDC”) has categorized as most-at-risk for contracting
COVID-19” in light of his cardiovascular disease. (Def.’s Letter dated Mar. 18, 2020, ECF No.
23,at1.) The Government opposed that motion. (See Gov’t’s Letter dated Mar. 23, 2020, ECF
No. 24.) On March 24, 2020, this Court denied Defendant’s motion for temporary release. (See
Order, ECF No. 25.) Specifically, this Court declined to exercise its discretion pursuant to 18
U.S.C. § 3142(4), which permits the temporary release of a defendant in pretrial detention in certain
circumstances.

This Court determined that Defendant presents a danger to the community and a serious

risk of flight to justify his release. In reaching this determination, this Court considered: (1) the

 

 
Case 1:19-cr-00632-GBD Document 38 Filed 05/11/20 Page 2 of 2

gravity of the offenses with which Defendant is charged, subjecting him to a possible mandatory
minimum sentence of ten years’ imprisonment, if convicted; (2) the Government’s proffer of the
conduct underlying those charges; and (3) Defendant’s extensive criminal history. This Court
also considered Defendant’s existing medical condition of cardiovascular disease.

Subsequently, on April 7, 2020, Defendant moved for reconsideration of the denial, (see
Mot. for Recons. of Denial of Mot. for Release to Home Incarceration, ECF No. 28.), which the
Government opposed, (see Gov’t’s Letter dated Apr. 13, 2020, ECF No. 33). On April 14, 2020,
this Court denied Defendant’s motion for reconsideration for the reasons recited in the
Government’s opposition. (See Order, ECF No. 34.) Particularly, this Court reasoned that: (1)
Defendant’s proposed bail package failed to rebut the presumption in favor of detention under the
Bail Reform Act; and (2) the risks Defendant presents to the community as a dealer of lethal drugs
with a lengthy and violent criminal history coupled with the risk of flight posed by his release far
outweigh any purported health risk to Defendant.

On April 28, 2020, Defendant moved this Court for an extension of time to file a notice of
appeal pursuant to Federal Rule of Appellate Procedure 4(a)(5), which the Government does not
oppose. (See Def.’s Letter dated Apr. 28, 2020, ECF No. 35; Gov’t’s Letter dated May 3, 2020,
ECF No. 37.) Defendant’s application for an extension of time to file a notice of appeal is
GRANTED. The Clerk of the Court is directed to terminate the motion accordingly.

Dated: May 11, 2020
New York, New York

SO ORDERED.

A ire. GB Donde nin

GAR /B. DANIELS
ed Sfates District Judge

 

 
